       Case 2:21-cr-00108-TLN Document 19 Filed 08/10/21 Page 1 of 1

                                                                             FILED
                       UNITED STATES DISTRICT COURT                    August 10, 2021
                      EASTERN DISTRICT OF CALIFORNIA                  CLERK, US DISTRICT COURT
                                                                        EASTERN DISTRICT OF
                                                                             CALIFORNIA


UNITED STATES OF AMERICA,                       Case No. 2:21-cr-00108-TLN

                Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
MARCO GUZMAN,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release MARCO GUZMAN,

Case No. 2:21-cr-00108-TLN Charge 18 U.S.C. § 922(g)(1), from custody for the

following reasons:

                      Release on Personal Recognizance

                X     Bail Posted in the Sum of $     50,000.00

                         X       Unsecured Appearance Bond $      50,000.00

                                 Appearance Bond with 10% Deposit

                                 Appearance Bond with Surety

                                 Corporate Surety Bail Bond

                                 (Other): The defendant is ordered released on

                             X   8/11/2021 at 9:00 a.m. to the custody of Mr. Preston

                                 Osbourn.

      Issued at Sacramento, California on August 10, 2021 at 8:00 a.m.
